Exhibit 10.1

June 10, 2018

Mr. R. Bruce McDonald

 

  Re: Retirement Agreement

Dear Bruce:

This letter agreement (“Letter Agreement”) sets forth the understanding between
R. Bruce McDonald (“McDonald”), Adient plc (together with its subsidiaries, the
“Company”) and Adient US LLC (the “Employer”) regarding McDonald’s retirement.
Capitalized terms not otherwise defined in this Letter Agreement have the
meaning set forth in the Key Executive Severance and Change of Control
Agreement, dated January 17, 2017, by and among McDonald, the Company and the
Employer (McDonald’s “Severance and Change of Control Agreement”).

 

1. Retirement

(a) Senior Advisor. McDonald will cease to be Chairman and Chief Executive
Officer of the Company effective June 11, 2018 (the “Transition Date”). McDonald
will remain employed by the Employer as the Senior Advisor to the Chief
Executive Officer, reporting to the Chief Executive Officer, from the Transition
Date until September 30, 2018 when his retirement shall take effect (the
“Retirement Date”, and the period from the Transition Date to the Retirement
Date, the “Advisory Period”). As Senior Advisor, McDonald will perform such
duties as are reasonably assigned to him by the Chief Executive Officer from
time to time. McDonald and the Company agree that, effective as of the
Transition Date, he will no longer serve as an officer of the Company.

(b) Transition from Other Positions. Effective as of the Transition Date,
McDonald will cease to be a member of the Company’s Board of Directors and will
resign from all director, officer and fiduciary positions that he holds with the
Company and any of the Company’s subsidiaries, affiliates, joint ventures and
other related entities. On the date of execution of this Letter Agreement,
McDonald will deliver an executed resignation letter to the Company’s Board of
Directors in the form attached as Exhibit A hereto.

 

2. Compensation

(a) Base Salary. During the Advisory Period, McDonald will continue to be paid
his base salary at his current rate, and consistent with the current payment
schedule.

(b) Annual Incentive Bonus. McDonald will not be eligible to receive a bonus for
the fiscal year ending September 30, 2018.

 



--------------------------------------------------------------------------------

(c) Equity Awards. During McDonald’s continued employment through the Advisory
Period, all of his outstanding restricted stock units (“RSUs”), performance
share units (“PSUs”) and stock option awards will continue to vest and be earned
and, for stock options, be exercisable, in accordance with their current terms.
McDonald will receive no further equity awards under the Company’s equity
incentive plans.

(d) Pension and Welfare Benefits. During the Advisory Period, McDonald will
continue to be eligible to participate in the Employer’s 401(k) Plan, Retirement
Restoration Plan and welfare benefit plans. McDonald will participate in the
Employer’s Savings and Investment Plan (the RIC) to the same extent as senior
executives of the Company. McDonald will also continue to receive the 5%
perquisite allowance and participate in the car lease program during the
Advisory Period.

(e) Business Expenses. During the periods in which McDonald is employed by the
Employer as Senior Advisor, the Company will reimburse any business expenses
incurred by him in accordance with applicable Company policies.

(f) Treatment of Outstanding Company Equity Awards on the Retirement Date. Upon
the Retirement Date, the Company equity awards granted to McDonald before 2017
will receive the “Retirement” treatment set forth in Exhibit B. The Company
equity awards granted in 2017 will be forfeited on the Retirement Date. The
amount of equity award units that will vest upon the Retirement Date pursuant to
the Retirement Treatment set forth in Exhibit B will not be reduced by the
Company, subject to the terms of the Company’s Executive Incentive Compensation
Recoupment Policy (the “Clawback Policy”) that will continue to apply to
McDonald. The Company agrees to reasonably cooperate in connection with any
reasonable request by McDonald or Johnson Controls International plc (“JCI”)
regarding the effect of McDonald’s retirement from the Company in relation to
his outstanding JCI equity awards. In the event of McDonald’s death after the
Retirement Date, the Company equity awards will be treated in accordance with
the terms of the Company’s 2016 Omnibus Incentive Plan.

(g) Relocation Benefits. The Employer will pay McDonald $250,000 for relocation
expenses, within ten (10) days of McDonald’s Retirement Date.

(h) No Severance Benefits. McDonald will not be entitled to any other severance
payments or benefits. McDonald agrees that the changes to his position, duties,
responsibilities, compensation, work location and other terms and conditions of
employment contemplated by this Letter Agreement do not constitute “Good Reason”
for him to resign (as set forth in his Severance and Change of Control
Agreement, or any other agreement he has with the Company or Employer).

(i) Irish Tax Filings. Tax services related to filings in Ireland will be
provided at the Company’s expense for calendar year 2018 consistent with the
Company’s past practice.

 

3. General Release and Waiver of Claims

(a) General Waiver and Release. McDonald’s eligibility for the equity award
treatment and benefits provided in Section 2 above will be contingent on his
execution (and non-revocation) of a release of claims in favor of the Company
(the “Release”). The form of Release is attached as Exhibit C and must be
executed by McDonald (1) in connection with the execution of this Letter
Agreement and (2) again upon his termination of employment, in each case within
the time period specified in the Release.

 

-2-



--------------------------------------------------------------------------------

4. Ongoing Obligations

(a) Ongoing Obligations. McDonald agrees and acknowledges that his obligations
under Article III (Restrictive Covenants) of his Severance and Change of Control
Agreement will continue in accordance with their terms (including for the
18-month “Restricted Period” after the Retirement Date to the extent set forth
in such covenants). McDonald affirms that such provisions are not unduly
burdensome to him and are reasonably necessary to protect the legitimate
interests of the Company and the Employer.

(b) Clawback Policy. The Clawback Policy will continue to apply to McDonald.

(c) No Trading, Pledging or Hedging. During the Advisory Period, McDonald will
continue to be subject to the Company’s Insider Trading Policy, including the
Additional Provisions for Directors and Section 16 Officers of such policy (as
if he were a director or Section 16 Officer).

(d) Future Cooperation. McDonald agrees that upon the Company’s reasonable
request following the Advisory Period, he will use reasonable efforts to assist
and cooperate with the Company in connection with the defense or prosecution of
any claim that may be made against or by the Company arising out of events
occurring during your employment, or in connection with any ongoing or future
investigation or dispute or claim of any kind involving the Company. McDonald
will be entitled to reasonable out-of-pocket expenses (including travel
expenses) incurred in connection with providing such assistance, and if such
assistance requires four (4) or more hours in one day, McDonald will also be
entitled to reimbursement at a per-diem rate of $1,500.

(e) Whistleblower Policy. McDonald understands and agrees that nothing in this
Letter Agreement limits or interferes with his right, without notice to or
authorization from the Company, to file a charge or complaint with the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the U.S. Securities and Exchange
Commission, the Financial Industry Regulatory Authority, or any other
self-regulatory organization or any other federal, state or local governmental
agency or commission (each a “Governmental Agency”), or to testify, assist or
participate in any investigation, hearing or proceeding conducted by a
Governmental Agency. In the event McDonald files a charge or complaint with a
Government Agency, or a Government Agency asserts a claim on his behalf, he
agrees that his release of Claims in this Letter Agreement will nevertheless bar
his right (if any) to any monetary or other recovery (including reinstatement),
except that he does not waive: (1) his right to receive an award from the
Securities and Exchange Commission pursuant to Section 21F of the Securities
Exchange Act of 1934 and (2) any other right where waiver is expressly
prohibited by law.

 

5. Other Terms

(a) Tax Withholding. The Company may withhold from any amounts payable to
McDonald under this Letter Agreement any federal, state, local or foreign taxes
that are required to be withheld pursuant to applicable law or regulation.

 

-3-



--------------------------------------------------------------------------------

(b) No Representations and Non-Admission. McDonald acknowledges that he has not
relied on any representations or statements in determining to execute this
Letter Agreement. Nothing contained in this Letter Agreement will be deemed or
construed as an admission of wrongdoing or liability by McDonald or on the part
of the Company or its present or past affiliates, officers, directors,
executives or agents.

(c) Entire Understanding. This Letter Agreement sets forth the entire agreement
between McDonald, the Company and the Employer regarding his transition to
Senior Advisor and his ultimate retirement, and supersedes any other agreements,
including, but not limited to, his Severance and Change of Control Agreement and
all applicable equity award agreements, between McDonald and the Company except
as set forth herein.

(d) Dispute Resolution; Governing Law. This Letter Agreement will be construed
and enforced according to the internal laws of the State of Michigan, without
reference to the choice of law provisions thereof. McDonald irrevocably and
unconditionally (a) agrees that any suit, action or other legal proceeding
arising under this Letter Agreement may be brought in the United States District
Court for the Eastern District of Michigan, or if such court does not have
jurisdiction or will not accept jurisdiction, in any court of general
jurisdiction in Michigan, (b) consent to be subject to the nonexclusive personal
jurisdiction of any such court in any such suit, action or proceeding, and
(c) waive any objection which you may have to the laying of venue of any such
suit, action or proceeding in any such court. The Employer is a Michigan limited
liability company. The responsibilities of McDonald’s employment have
substantial relation to the Employer’s business in Michigan.

(e) Severability; Counterparts. The invalidity or unenforceability of any
provision of this Letter Agreement will not affect the validity or
enforceability of any other provision. If any provision of this Letter Agreement
is held invalid or unenforceable in part, the remaining portion of such
provision, together with all other provisions of this Letter Agreement, will
remain valid and enforceable and continue in full force and effect to the
fullest extent consistent with law. This Letter Agreement may be executed in
several counterparts, each of which will be deemed an original, and such
counterparts will constitute one and the same instrument.

(f) Section 409A of the Code. It is the parties’ intent that the payments and
benefits provided under this Letter Agreement be exempt from, or comply with,
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
this Letter Agreement will be interpreted accordingly. In this regard each
payment under this Letter Agreement will be treated as a separate payment for
purposes of Section 409A of the Code. If and to the extent that any payment or
benefit is determined by the Company (1) to constitute “non-qualified deferred
compensation” subject to Section 409A of the Code and (2) such payment or
benefit must be delayed for six months following your separation from service in
order to comply with Section 409A(a)(2)(B)(i) of the Code and not cause you to
incur any additional tax under Section 409A of the Code, then the Company will
delay making any such payment or providing such benefit until the expiration of
such six-month period (or, if earlier, your death or a “change in control event”
as such term is defined in Section 1.409A-3(i)(5) of the Code). All
reimbursements and in-kind benefits provided under this Letter Agreement will be
made or provided in accordance with the requirements of Section 409A of the
Code, including, where applicable, the requirement that (i) the amount of
expenses eligible for reimbursement, or in-kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other calendar year (except that a plan
providing health benefits

 

-4-



--------------------------------------------------------------------------------

may impose a generally applicable limit on the amount that may be reimbursed or
paid); (ii) the right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit; and (iii) any reimbursement of an
expense must be made on or before the last day of the calendar year following
the calendar year in which the expense was incurred.

[Remainder of Page Left Intentionally Blank]

 

-5-



--------------------------------------------------------------------------------

To indicate agreement with the foregoing, please sign and return this Letter
Agreement to me.

 

On behalf of the Company and the Employer: By:  

/s/ Cathleen A. Ebacher

  Name: Cathleen A. Ebacher   Title:   Vice President, General Counsel &  
            Secretary

 

Accepted and Agreed:

/s/ R. Bruce McDonald

Name:   R. Bruce McDonald Date:   June 10, 2018

[Signature Page to Letter Agreement]



--------------------------------------------------------------------------------

Exhibit A

Board of Directors Resignation Letter

I, R. Bruce McDonald, hereby resign as Chairman and a member of the Board of
Directors of Adient plc and as a member of the Board of Directors of any of
Adient plc’s subsidiaries, affiliates, joint ventures and other related
entities, effective June 11, 2018.

 

Accepted and Agreed:

 

Name: R. Bruce McDonald Date: June 10, 2018



--------------------------------------------------------------------------------

Exhibit B—Retirement Treatment of Outstanding Company Equity Awards on the
Retirement Date

 

    Award        Grant Date   

Stock

Plan

Granted
Under

(Adient

or JCI)

   Account Status as of June 10, 2018   

Estimated Units That
Will Vest3

(based on continued
employment through
Sept. 30, 2018 and
Retirement Treatment)

  

Qualifies for
Retirement
Treatment?

  

Treatment Upon

Retirement Date

         Units
Awarded1    Units
Previously
Vested    Unvested
Units          RSUs    2017-10-02    Adient    49,594.1661    0.0    49,594.1661
   0    No—not age 60    Forfeit all unvested RSUs    2016-11-07    Adient   
96,908.4555    31,703.0    65,205.4555    51,635    Yes—age 55 + 10 years   
Vest pro-rata immediately; unvested portion forfeited RSUs    2016-10-31   
Adient    178,769.6012    58,483.0    120,286.6012    96,205    Yes—age 55 + 10
years    Vest pro-rata immediately; unvested portion forfeited RSUs   
2016-09-08    JCI    215.4928    0.0    215.4928    215    Yes—age 55 + 5 years
   Accelerate & vest 100% RSUs    2016-09-08    JCI    10,562.2108    0.0   
10,562.2108    10,562    Yes—age 55 + 5 years    Accelerate & vest 100% RSUs   
2015-10-07    JCI    9,878.1099    0.0    9,878.1099    9,815    Yes—age 55 + 10
years    Vest pro-rata and settle on normal schedule; unvested portion forfeited
RSUs    2015-10-07    JCI    3,292.0033    0.0    3,292.0032    3,292    Yes—age
55 + 10 years    Continue to vest 100% RSUs    2013-09-24    JCI    6,560.9727
   0.0    6,560.9727    6,561    Yes—age 55 + 10 years    Continue to vest 100%
                                          PSUs2    2017-10-02    Adient   
74,391.2491    0.0    74,391.2491    0    No—not age 60    Forfeit all PSUs2   
2016-11-07    Adient    97,320.0175    0.0    97,320.0175    64,791    Yes—age
55 + 10 years    Pro-rate and continue to vest based on actual performance;
unvested portion forfeited                                          

Non-

Qualified

Stock Options

   2015-10-07    JCI    10,197.0000    5,099.0    5,098.0000    5,098    Yes—age
55 + 10 years    Accelerate & vest 100%

 

1 Includes reinvested dividends to date.

2 PSU values shown at target; actual performance factor will be applied at
vesting, and vesting period relates to fiscal year not grant date.

3 Actual amounts that will vest will include any dividends reinvested in award.



--------------------------------------------------------------------------------

Exhibit C

Form of General Release of Claims

 

NOTICE: YOU HAVE TWENTY-ONE (21) DAYS TO CONSIDER THIS RELEASE BEFORE DECIDING
WHETHER TO EXECUTE IT. IN CONNECTION WITH YOUR CONSIDERATION OF THE RELEASE,
ADIENT PLC AND ADIENT US LLC HEREBY ADVISE YOU TO CONSULT WITH AN ATTORNEY PRIOR
TO SIGNING THE RELEASE.

GENERAL RELEASE OF CLAIMS

In consideration of [upon executing Letter Agreement—the opportunity to
receive][upon Retirement Date— receiving] the equity award treatment and
benefits set forth in Section 2 and Exhibit B of the attached Letter Agreement,
dated June 10, 2018, between you Adient plc and Adient US LLC, (the “Letter
Agreement”), I do hereby release and forever discharge the Released Parties
(defined below) from any and all claims, contracts, judgments and expenses
(including attorneys’ fees and costs of any kind), whether known or unknown,
which I have or may have against the Released Parties, or any of them, arising
out of or based on any transaction, occurrence, matter, event, cause or thing
whatsoever which has occurred prior to or on the date I execute this Release,
including, but not limited to, my decision and agreement to resign from Adient
plc pursuant to the Letter Agreement. “Released Parties” includes Adient plc and
all Affiliated Entities (defined below), their predecessors and successors
(including, but not limited to, Johnson Controls International plc, Johnson
Controls, Inc. and all of their affiliated entities), and all of Adient plc’s
and the other foregoing entities’ past and present and future officers,
directors, agents, employees, shareholders, members, managers, partners, joint
ventures, attorneys, executors, employee benefit plans, insurers, assigns and
other representatives of any kind. This Release includes, but is not limited to:
(i) claims arising under the Age Discrimination in Employment Act of 1967, as
amended, Title VII of the Civil Rights Act of 1964, the Americans With
Disabilities Act of 1990, the Civil Rights Act of 1991, the Worker Adjustment
and Retraining Notification Act, the National Labor Relations Act, the
Occupational Safety and Health Act, the Fair Labor Standards Act, the Employee
Retirement Income Security Act of 1974, the Family and Medical Leave Act of
1993, state family and/or medical leave laws, state fair employment laws, state
and federal wage and hour laws, wage payment laws, any amendments to the
foregoing laws, and/or any other law (including without limitation federal,
state, local or foreign law, statute, common law, code, ordinance, rule or
regulation); (ii) claims based on breach of contract (express or implied), tort,
personal injury, misrepresentation, discrimination, failure to accommodate,
retaliation, harassment, defamation, invasion of privacy or wrongful discharge;
(iii) claims for bonuses, payments or benefits under any of Adient plc’s or any
Affiliated Entity’s bonus, severance or incentive plans or fringe benefit
programs or policies, except as specifically identified in the Letter Agreement;
(iv) claims arising under the Key Executive Severance and Change of Control
Agreement I executed on January 17, 2017, by and among you, Adient plc and
Adient US LLC; (v) any other claims arising out of or connected with my
employment with Adient plc or any Affiliated Entity [upon executing Letter
Agreement—prior to or on the date I execute this Release]; and (vi) claims
arising out of my



--------------------------------------------------------------------------------

removal as an officer or director from any Affiliated Entity. This Release does
not include a waiver of any claim that cannot legally be waived. Nothing in this
Release (x) waives a claim for benefits vested as of the date I execute this
Release or vested as of the Retirement Date under an incentive or retirement
plan of Adient or any Affiliated Entity or (y) waives a claim for or prevents me
from accepting a whistleblower award for information provided to the U.S.
Securities and Exchange Commission. “Affiliated Entities” means all entities
related to or affiliated with Adient plc, including by not limited to parent,
sister or subsidiary entities (of any tier) and joint ventures (individually
each an “Affiliated Entity”).

I have read this Release and I understand its legal and binding effect. I enter
into this Release voluntarily.    

I understand that for a period of seven (7) days following the execution of this
Release, I may revoke this release, and that the release will not become
effective or enforceable until this seven (7) day revocation period has expired.
To be effective, any notice of revocation must be in writing and received by
Neil Marchuk, Chief Human Resources Officer, Adient US LLC, 49200 Halyard Drive,
Plymouth, Michigan 48170, within the seven (7) day revocation period (or, if the
seventh day of the revocation period is not a business day, on the first
business day following such date).

 

 

Date

     

 

R. Bruce McDonald